YATES, Presiding Judge,
concurring specially.
I recognize that the law regarding the rights of surviving spouses and children to workers’ compensation benefits as set forth in Drummond Co. v. Boatman, 825 So.2d 823 (Ala.Civ.App.2001), and followed by our supreme court in Ex parte State Department of Industrial Relations, 848 So.2d 251 (Ala.2002), is the current law of this state, which I am bound to follow. However, I still believe that this court erred in Drummond Co. when it overruled Chatham Steel Corp. v. Shadinger, 768 So.2d 969 (Ala.Civ.App.1999); see my dissent in Drummond Co.